Citation Nr: 0500735	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-32 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a December 2001 rating decision denying entitlement 
to service connection for sinusitis contains clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from July 1975 to May 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida, which denied service 
connection for sinusitis on the merits.  The Board observes 
that, in an August 2000 rating decision, the RO denied claims 
for service connection for sinusitis and allergic rhinitis as 
not well grounded.  On November 9, 2000, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminated the requirement that 
a claimant submit evidence of a well-grounded claim and 
provided that VA would, in selected instances, review and 
readjudicate claims denied as not well grounded after July 
14, 1999.  In a May 2001 rating decision issued in June 2001, 
the RO denied the service-connection claims on the merits, 
noting that a chronic condition of sinusitis and allergic 
rhinitis is not shown in the service medical records.  
Subsequently, in a December 2001 rating decision, the RO 
confirmed denial of service connection for sinusitis, and 
noting that, while the veteran had a current diagnosis of 
sinusitis, there is no evidence of a diagnosis of chronic 
sinusitis in service.

In a VA Form 21-4138 dated in March 2003, the veteran 
requested to reopen his claim for service connection for a 
sinusitis condition based on CUE in a December 2001 decision.  
The RO also construed this submission as a request to reopen 
the veteran's previously denied claims for service connection 
for sinusitis and allergic rhinitis.  In an April 2003 rating 
decision, the RO determined that there was no CUE contained 
in that decision denying service connection for sinusitis.  

In a May 2004 informal hearing presentation, the veteran's 
representative contends that the RO failed to issue a 
statement of the case (SOC) specific to the issue whether new 
and material evidence had been presented to reopen the 
veteran's service-connection claims.  But the Board notes 
that, in a June 2003 letter, the RO indicated that VA was 
working on the veteran's claim for service connection based 
on new and material evidence.  Cf. 67 Fed. Reg. 3099, 3104 
(Jan. 23, 2002) (amending 38 C.F.R. § 19.31 in January 2002 
to provide that an SSOC will not be used to announce an 
agency of original jurisdiction (AOJ's) decision on an issue 
not previously addressed in a statement of the case (SOC)).  
Thus, the new and material claim is referred to the RO for 
adjudication.


FINDINGS OF FACT

1.  At the time of the December 2001 rating decision there 
was no competent medical evidence linking diagnosed chronic 
sinusitis to service.

3.  The December 2001 rating decision was consistent with and 
supported by the existing record and legal authority.


CONCLUSION OF LAW

No CUE exists in a December 2001 rating decision denying 
entitlement to service connection for sinusitis.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §3.105(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA also provided that VA will notify the claimant and 
the claimant's representative, if any, of information 
required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  Initially, the Board notes that 
the United States Court of Appeals for Veterans Claims 
(Court) has held that the VCAA is not applicable to motions 
for revision of a rating or Board decision on the grounds of 
CUE.  See Juarez v. Principi, 16 Vet. App. 518, 520-21 (2002) 
(per curiam order); Parker v. Principi, 15 Vet. App. 407, 412 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001).

I.  Pertinent Criteria

The relevant laws and regulations governing this particular 
fact pattern have remained in force without substantial 
alteration throughout the entire time period at issue.  

A.  Service Connection

As extant at the time of the May and December 2001 rating 
decisions, in order to establish service connection for a 
claimed disability, the facts must demonstrate that a disease 
or injury resulting in current disability was incurred in 
active military service or, if pre-existing active service, 
was aggravated therein.  See 38 C.F.R. 
§ 3.303 (2000, 2001).

B.  Finality

VA regulations provide that, an appeal consists of a notice 
of disagreement filed in writing within one year of decision 
notification, and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  See 38 C.F.R. 
§§ 20.200, 20.201, 20.202, 20.302 (2004).

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification of such.  See 
38 C.F.R. §§ 3.104, 20.302(a), 20.1103 (2004).

VA regulations also provide that previous determinations, 
which are final and binding, will be accepted as correct in 
the absence of CUE.  Where evidence 


establishes such error, the prior decision will be reversed 
or amended.  See 
38 C.F.R. § 3.105(a) (2001, 2004).

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. § 
3.105.  See 38 C.F.R. § 3.104(a) (2001, 2004).
 
Any application for a benefit that is received after final 
disallowance of an earlier claim will be considered a 
reopened claim if accompanied by new and material evidence.  
See 38 C.F.R. § 3.160(e) (2001, 2004).

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  See 38 C.F.R. § 3.156(a) (2001, 2004).  

C.  CUE

The Board observes that a claim of CUE is a collateral attack 
on a final decision by a VA Regional Office or the Board.  
Cook v. Principi, 318 F.3d 1334, 1342 (Fed. Cir. 2002) (en 
banc), cert. denied, 123 S. Ct. 2574 (2003); Bustos v. West, 
179 F.3d 1378, 1380 (Fed. Cir.), cert. denied, 528 U.S. 967 
(1999).  Pursuant to 38 U.S.C. § 5109A(a) (West 2002), a 
Regional Office decision is subject to revision on the 
grounds of CUE.  A decision which constitutes a reversal of a 
prior decision on the grounds of CUE has the same effect as 
if the corrected decision had been made on the date of the 
reversed decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 3.105(a) (2004).  

The Court propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994), 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) 
(en banc)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  The mere misinterpretation of facts 
does not constitute CUE.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).  The error must be one, which would 
have manifestly changed the outcome at the time that it was 
made.  

It is a kind of error, of fact or of law, 
that when called to the attention of 
later reviewers compels a conclusion, to 
which reasonable minds could not differ, 
that the result would have been 
manifestly different but for the error. 
Thus, even where the premise of error is 
accepted, if it is not absolutely clear 
that a different result would have 
ensued, the error complained of cannot 
be, ipso facto, clear and unmistakable.

Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 
3 Vet. App. at 313).

Broad-brush allegations of failure to follow the regulations 
or failure to give due process, or any other general, non-
specific claim of error cannot meet the specificity required 
to render a claim of CUE meritorious.  See Fugo, 6 Vet. App. 
at 44; see also Russell, 3 Vet. App. at 313-14.  Furthermore, 
any breach by VA of its duty to assist cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete record rather than an incorrect one.  See Tetro v. 
Gober, 14 Vet. App. 100, 109 (2000); Crippen v. Brown, 9 Vet. 
App. 412, 424 (1996); Caffrey v. Brown, 6 Vet. App. 377 
(1994).

II. Analysis

The veteran seeks service connection for sinusitis.  In so 
doing he has alleged CUE in a December 2001 rating decision 
that confirmed an earlier denial of service connection for 
sinusitis.  The determination as to whether CUE shown in the 
December 2001 rating decision must be based only on 
consideration of the evidence of record at the time of the 
decision in question, and with consideration of the laws 
extant at that time.  See Russell, 3 Vet. App. at 313-14.

The veteran contends that he was treated for sinus pressure 
on two different occasions while in service, in November 1975 
and March 1976, that a VA doctor misdiagnosed his condition, 
and that his currently diagnosed sinusitis is therefore 
related to service.  His CUE argument essentially amounts to 
an allegation that the RO either misapplied extant law or 
that the RO generally improperly weighed the available 
medical and service evidence.

At the time of the December 2001 rating decision, service 
medical records show that, at induction, the veteran was 
found to have normal clinical findings for his sinuses.  
Service medical records also reflect that, in November 1975, 
he had sinus pain upon palpitation and a sore throat; the 
impression was flu and he was given Actifed and returned to 
duty.  In January 1976, the veteran was noted to have a 
slight temperature with swollen nasal passage; he was given 
Actifed.  In March 1976, he was seen for nose bleeding 
excessively, which was attributed to lack of humidity.  On 
the last day of that month, the veteran was treated for 
headache due to sinus pressure.  On separation examination in 
May 1976, clinical evaluation of the veteran's sinuses was 
normal.  In May 1976, the veteran applied for service 
connection for a sinus condition.  

At an October 1976 VA ear, nose and throat (ENT) examination, 
the veteran complained of recurrent ear infections and sore 
throat.  On examination, an anterior rhinoscopy of the nose 
was negative but his throat and tonsils were enlarged, 
cryptic, and chronically diseased.  The final diagnosis was 
chronic tonsillitis.  In a December 1976 rating decision, VA 
awarded the veteran service connection for chronic 
tonsillitis and assigned an initial 10 percent rating, but 
denied service connection for eye, ear, and sinus conditions 
as not shown on last examination.  

An August 1983 private physician's statement reflects that 
the veteran had a well-known case of chronic allergic 
pharyngitis with little improvement.  At a February 1986 VA 
examination, the veteran complained of headaches and 
sneezing.  His nose was congested and an assessment of 
allergic rhinosinusitis with secondary infection was given.  
In a May 1986 rating decision, the veteran's tonsillitis 
rating was reduced to zero based on the examination report.

VA treatment records from July 1977 to July 1988 and private 
hospital records from Hospital Damas show diagnoses of acute 
upper respiratory infection and chronic tonsillitis in April 
1985, chronic tonsillitis and respiratory allergic headaches 
in August 1985, chronic tonsillitis and allergic pharyngitis 
in October and November 1985, viral syndrome (throat 
congested) in February 1986 and acute pharyngitis and chronic 
tonsillitis in March 1986.  A March 1987 Board decision 
affirmed the VA reduction to a noncompensable rating for 
tonsillitis.

VA treatment records from January 1988 to December 1989 show 
treatment for, and diagnoses of, laryngitis and allergic 
nasopharyngitis.  VA treatment records from December 1989 to 
April 2000 reflect diagnoses of sinusitis and allergic 
rhinitis in March 2000.

Private treatment records from February through October 2000 
show treatment for sinusitis in February 1997, for allergic 
rhinitis and acute sinusitis in November 1997, acute 
bronchitis in January 2000, and sinusitis and a sinus 
infection in October 2000.

In a later August 2000 rating decision, service connection 
for sinusitis and allergic rhinitis was denied as not well 
grounded because service medical records failed to show a 
chronic sinus or rhinitis condition, which was not manifested 
until many years after service discharge. 

In an October 2001 statement, a private physician indicated 
that he first evaluated the veteran in April 2001 for chronic 
sinusitis and found extensive polyposis, nasal septal 
deformity and chronic sinusitis, for which he underwent 
surgery in June 2001.  The later surgery is confirmed by 
private hospital records.

VA treatment records from January 2001 to November 2001 show 
diagnoses for various sinus conditions -- allergic rhinitis, 
ethmoid sinus disease, sinusitis and persistent sinusitis.

In a December 2001 rating decision, the RO denied service 
connection for sinusitis noting that the veteran had a 
current diagnosis of sinusitis, but there was no diagnosis of 
chronic sinusitis in service.

At the time of the December 2001 rating decision, the 
evidence of record showed that the veteran had been diagnosed 
with sinusitis but service medical records did not show a 
chronic sinus disorder in service.  Moreover, the record 
shows the next diagnosis of sinusitis in February 1986, 10 
years after the veteran's discharge from service.  There was 
no evidence in the record, that is, a medical opinion, 
linking the veteran's sinusitis to service.  The Board also 
acknowledges the veteran's inferred argument that VA breached 
its duty to assist by failing to schedule him for an 
examination and failing to obtain a medical opinion.  Even if 
VA had breached its duty to assist, that cannot form a basis 
for a claim of CUE because such a breach creates only an 
incomplete rather than an inadequate record.  See Tetro, 14 
Vet. App. at 109.  In the absence of competent medical 
evidence linking such disorder to service, additional 
development was not warranted under the VCAA.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Thus, the December 
2001 rating decision was consistent with governing law 
requiring competent evidence that a current disability was 
related to service.

The veteran, as noted, has also presented argument that in 
effect amounts to disagreement with how the RO weighed the 
facts in the December 2001 rating decision.  He has argued 
that a VA doctor misdiagnosed his disorder and that VA did 
not give significant weight to his private physician's 
diagnosis and demonstrated symptomatology in service and 
continuity following service.  Mere disagreement with the 
weighing of service personnel records or medical evidence 
extant in 2001 does not amount to CUE.  Russell, 3. Vet. App. 
at 313-14.  Again, the record, as extant in December 2001, 
fails to show that his chronic sinusitis was attributable to 
the veteran's period of service.  As such, no error, of the 
sort that is undebatable, is shown and no CUE exists in the 
December 2001 decision.  38 C.F.R. § 3.105 (a).  The 
veteran's remedy was to appeal the December 2001 rating 
decision.  As he did not do so, this decision became final.


ORDER

The appeal, based on CUE in a December 2001 rating decision, 
denying entitlement to service connection for sinusitis, is 
denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


